Case: 15-40733      Document: 00513931925         Page: 1    Date Filed: 03/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-40733                                FILED
                                  Summary Calendar                         March 29, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
TRAVIS HUNTER BLANK,

                                                 Plaintiff-Appellant

v.

COLLIN COUNTY; TERRY BOX; RANDY CLARK; VICTOR HUTCHINSON;
JOHN FERRELL; SHAWNA KING; CORRECTIONAL HEALTHCARE
MANAGEMENT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CV-519


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Travis Hunter Blank, federal prisoner # 16486-078, appeals the
dismissal of his complaint under 42 U.S.C. § 1983. Blank had 30 days from
the entry of the March 30, 2015, judgment to file a timely notice of appeal. See
FED. R. APP. P. 4(a)(1)(A). Blank’s pro se notice of appeal, deemed filed on May



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40733    Document: 00513931925     Page: 2   Date Filed: 03/29/2017


                                 No. 15-40733

14, 2015, the date he certified that he placed it in the prison mail system, is
untimely. See id.; Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998).
      A district court may grant a defendant an additional 30 days in which to
file a notice of appeal upon a showing of excusable neglect or good cause. See
FED. R. APP. P. 4(a)(5). Blank’s notice of appeal, which was filed within this
additional 30-day period, sufficed as a motion under Rule 4(a)(5). See United
States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984). Accordingly, Blank’s
appeal is held in abeyance, and the case is REMANDED to the district court
for the limited purpose of issuing a ruling under Rule 4(a)(5). Upon ruling, the
district court shall promptly return the case to this court for dismissal or
further proceedings, as may be appropriate.




                                       2